Citation Nr: 0317573	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  01-08 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to secondary service connection for coronary 
artery disease (CAD), claimed as due to post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from August 1965 to August 
1968.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 2001 decision by the RO in Boston, 
Massachusetts which denied service connection for CAD.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.

2.  The veteran's current CAD was made worse by service-
connected PTSD.


CONCLUSION OF LAW

CAD is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310 (2002), Allen v. 
Brown, 7 Vet.App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  The VA promulgated regulations to implement the 
provisions of the law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)) (2002).  The VCAA and implementing 
regulations essentially provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.

The file shows that through correspondence, the rating 
decision, and the statement of the case, the veteran has been 
notified of the evidence necessary to substantiate his claim.  
A VA examination was conducted, and an addendum obtained.  In 
light of the instant decision, the Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2002).

Factual Background

The veteran served on active duty from August 1965 to August 
1968.  

Service medical records, including the veteran's enlistment 
physical examination and separation physical examination are 
silent for any cardiovascular pathology.

VA outpatient treatment records dated from 1976 to 1980 
reflect treatment for a variety of conditions, including 
hypertension.

In May 1980, the veteran submitted a claim for service 
connection for "nerves" and hypertension, both of which he 
said began in December 1967.

In a June 1980 rating decision, the RO denied service 
connection for, in pertinent part, hypertension.  The veteran 
was notified of this decision and he did not appeal.

VA outpatient treatment records dated in 1987 primarily 
relate to neck complaints.  A May 1987 treatment note shows 
that the veteran presented for follow-up of hypertension, and 
complained of substernal chest pain.  He was diagnosed with 
chest pain and hypertension.

A September 2000 statement in support of claim was received 
from a social worker at a Vet Center, and reflects a 
diagnosis of PTSD.  The social worker indicated that the 
veteran had significant ongoing anxiety.

A report of a December 2000 VA psychiatric examination 
reflects that the veteran reported that he had quadruple 
bypass surgery in 1992.  The examiner noted that the veteran 
was extremely nervous and anxious during the examination.

In a December 2000 letter, a private physician, S. E. Sweet, 
MD, indicated that he provided cardiology and general medical 
care to the veteran.  He noted that the veteran underwent 4-
vessel coronary artery bypass surgery in 1992 because of 
angina, a markedly positive exercise stress test and severe 
CAD.  He added that the veteran had very significant stress-
related symptoms related to PTSD, and stated, "In my 
opinion, it is very likely that his stress issues have played 
a significant causative role in the development of his 
coronary artery disease.  It is very likely that his stress 
disorder and his coronary artery disease are closely 
intertwined medical problems."

In December 2000, the veteran's representative submitted a 
claim for service connection for a heart condition.  In 
January 2001, he stated that the veteran was claiming service 
connection for CAD pursuant to 38 C.F.R. § 3.310.

In a February 2001 rating decision, the RO established 
service connection for PTSD.

At a March 2001 VA examination, the veteran reported that he 
had significantly elevated blood pressure due to heat stroke 
during service.  He reported that he was subsequently treated 
with anti-hypertensive medication.  He related that he was 
treated for chest pain in 1992, including a coronary artery 
bypass graft times four.  He reported that his current 
medications included aspirin, Lipitor for the treatment of 
hypercholesterolemia, and treatment with Librium and Klonopin 
for anxiety.  Pertinent diagnoses were essential 
hypertension, mild severity, CAD, with recurrent angina 
pectoris and positive exercise test in 1992, coronary artery 
bypass graft times four complicated by postoperative 
hemorrhage, no recent angina pectoris, physical activity 
threshold for fatigue approximately 5 METS, and 
hypercholesterolemia by history, controlled by diet and 
Lipitor therapy.

In a June 2001 addendum, the VA examiner stated, "There is 
still credible scientific evidence that the patient's 
coronary artery disease was directly caused by the patient's 
service connected post-traumatic stress disorder."  He noted 
that the veteran reported that elevated blood pressures were 
first noted at or near the time of discharge from active 
duty, but hypercholesterolemia developed at a much later 
time.  He added, "It is acknowledged that while this man's 
PTSD is not causal for coronary artery disease, some features 
of PTSD such as severe anxiety or panic attacks or episodes 
of severe anger could aggravate underlying coronary artery 
disease.  This could result in clinical manifestation such as 
more frequent or more intense episodes of angina pectoris or 
in some instances the actual precipitation of acute 
myocardial infarction.  It is therefore more likely than not 
that this mechanism of aggravation may be relevant to the 
patient's clinical symptoms of recurrent angina pectoris."

In an October 2001 VA Form 9 (substantive appeal), the 
veteran reiterated that he was claiming service connection 
for CAD as secondary to PTSD.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2002).  
Service incurrence will be presumed for certain chronic 
diseases, including cardiovascular-renal disease (which 
includes hypertension), if manifest to a compensable degree 
within the year after active service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

There is no evidence of CAD or hypertension during the 
veteran's 1965-1968 active duty or for years later, and there 
is no basis for finding direct or presumptive service 
connection for CAD.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 
1113; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

The veteran claims his CAD is secondary to his service-
connected PTSD. Secondary service connection may be granted 
for a disability which is proximately due to or the result of 
a service-connected disorder.  38 C.F.R. § 3.310(a) (2002). 
Secondary service connection may be found where a service-
connected disability aggravates another condition (i.e., 
there is an additional increment of disability of the other 
condition which is proximately due to or the result of a 
service-connected disorder).  Allen v. Brown, 7 Vet. App. 439 
(1995).

Recent medical opinions by Dr. Sweet and a VA doctor 
collectively indicate that the veteran's CAD was either 
caused or aggravated by his service-connected PTSD.  The 
Board finds that the medical evidence raises a reasonable 
doubt that CAD developed in this way on a secondary basis.
 
Giving the veteran the benefit of the doubt, 38 U.S.C.A. § 
5107(b) (West 2002), the Board finds that the veteran's 
current CAD was caused by service-connected PTSD.  
Accordingly, secondary service connection for CAD is 
warranted on this basis.



ORDER

Secondary service connection for CAD is granted.



	                        
____________________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

